ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_01_EN.txt. NORWEGIAN LOANS (JUDGMENT OF JULY 6th, 1957) 28

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this sixth day of July, one thousand
nine hundred and fifty-seven, in three copies, one of which will be
placed in the archives of the Court and the others will be trans-
mitted to the Government of the French Republic and to the
Government of the Kingdom of Norway, respectively.

(Signed} GREEN H. HACKWORTH,
President:

(Signed) J. LOPEZ OLIVAN,
Registrar.

Judge MorENo QUINTANA, after voting for the Judgment, made
the following declaration: |

The reason why I consider that the Court is without juris-
diction in this case is different from that given in the Judgment.
I base myself, not on the second ground of the first Objection
put forward by the Government of the Kingdom of Norway
but on the first ground of that Objection. State loans, as
being acts of sovereignty, are governed by municipal law.

Vice-President Bapawi and Judge Sir Hersch LAUTERPACHT,
availing themselves of the right conferred on them by Article 57
of the Statute, append to the Judgment of the Court statements of
their individual opinions.

Judges GUERRERO, BASDEVANT and READ, availing themselves
of the right conferred on them by Article 57 of the Statute, append
to the Judgment of the Court statements of their dissenting

opinions.

(Initialled) G.H.H.
(Initralled) J. L. O.

23
